DETAILED ACTION
This office action is in response to amendment filed on November 30th, 2021. This action is made Final. 
Notice of Pre-AIA  or AIA  Status
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the Application No. DE10 2017 216 954.0, filed on 09/25/2017 has been provided.

Response to Amendment
The amendment filed on November 30th, 2021 has been entered. Claims 7, 9 – 12 remain pending in the application. Applicant’s amendment to the claims have overcome each and every objection but have not overcome 112f interpretation previously set forth in the Non-Final Office Action mailed on July 20th, 2021. 

Response to Arguments
In the Applicant Arguments/Remarks, Applicant argued as follows:
Examiner has not provided a prima facie case of obviousness to combine the teaching of Strassenburg-Kleciak and Rohani. According to the Court in the case of In re Fine, Examiner used hindsight reconstruction to pick and choose among isolated disclosures in the prior art to deprecate the claimed invention. According to the Court in the case In re Jones, Examiner has 
The combination of the teaching of Strassenburg-Kleciak and Rohani has not overcome amended portions of claim 7.

Regarding to point (a), Examiner respectfully disagreed. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Strassenburg-Kleciak teaches an advance driver assistance function to accurately refine vehicle’s position by analyzing real-time captured image data using street lighting data. The method comprises retrieving street lighting data from a map database that indicates location of a plurality of street lights are installed. The street light data is used a reference pattern to be compared with a real-time captured image data to determine if the light pattern in the image data matches the street light data. The vehicle position may thereby be determined with greater accuracy (Strassenburg-Kleciak, [Par. 0069 – 0078]). In the same field of endeavor, Rohani teaches a method to refine a highly accurate position of a vehicle by retrieving a previously acquired map as a reference map, then matching real-time captured radar data to the reference map to localize a ground-based vehicle. The radar data comprises surrounding objects in the environment (Rohani, Figure 8, [Par. 0056]). This method is enhanced to operate an autonomous vehicle (Rohani, [Par. 0002], “At least some example embodiments relate to sensing of an environment using radar and localization of a ground-based vehicle or moving object within an environment, for autonomous vehicle applications”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Strassenburg-Kleciak to incorporate the teaching of Rohani. Autonomous vehicles can operate without human intervention, so it requires a very precise vehicle’s position determination. Therefore, the combination would have been obvious because by utilizing the method for determining a highly precise vehicle’s position to operate the autonomous vehicle, it allows the method to be more applicable and provide a highly-efficient driving assistance for the autonomous vehicle. 

In view of Applicant’s amendment and in purpose to provide a better clarification of the teaching the combination of Strassenburg-Kleciak and Rohani with respect to claim 7, a new ground of rejection has been established as described below. 

	Regarding to point (b), Examiner respectfully disagreed. 
Strassenburg-Kleciak further teaches the at least two surrounding features are configured as light sources and the pattern of the surroundings features is determined by a color gradient and/or brightness profile of the at least two surrounding features ([Par. 0077 – 0078], “the first pattern may correspond to the pattern of light source locations shown by image regions 71 in FIG. 7. The second pattern may correspond to the pattern of light source locations shown by image regions 72 in FIG. 8. The first pattern and the second pattern may respectively be compared to the image data 50 to determine for which hypothetical position there results a computed light pattern which matches the detected light in the image data 50 to a higher degree.” ; [Par. 0080], “the brightness values in image regions 71 may be summed up or integrated to determine a quantifier for a matching between the expected light pattern with regions 71 and the detected light pattern for one hypothetical vehicle position. The brightness values in image regions 72 may be summed up or integrated to determine a quantifier for a matching between the expected light pattern with regions 72 and the detected light pattern for another hypothetical vehicle position.”)
comparing the pattern to the reference pattern by comparing variables of lengths, angles, and/or radii which the pattern has to corresponding variables of the reference pattern ([0111], “The street lighting data respectively includes position data 12, 13 and height data 14. The street lighting data includes type data 15 indicative of a type of the respective street light. Additional parameters may be stored in the street lighting data for at least some of the types of street lights.”; [Par. 0114], “The street lighting data 103 may include additional parameters. For illustration, street lights which emit light in a downward beam cone are frequently mounted on a post which has a laterally extending arm, as illustrated in FIG. 5. The parameters stored in the parameter data 16 may specify a length and/or direction of the arm” wherein the surrounding features in image 50 will be matched with reference pattern which will consider length, height, direction parameters of the reference pattern.)

the highly precise position is determined based on the variables and/or an orientation of the pattern compared to the reference pattern ([Par. 0078],”The first pattern and the second pattern may respectively be compared to the image data 50 to determine for which hypothetical position there results a computed light pattern which matches the detected light in the image data 50 to a higher degree. The vehicle position may thereby be determined with greater accuracy”; [0111], “The street lighting data respectively includes position data 12, 13 and height data 14. The street lighting data includes type data 15 indicative of a type of the respective street light. Additional parameters may be stored in the street lighting data for at least some of the types of street lights.”) a distance and/or an orientation of the automated vehicle, proceeding from at least one position of the at least two surroundings features. (Refer to figure 7 – 9, the image 50 is compared to the first and second street light pattern to determine vehicle position as the vehicle is traveling along the road. [Par. 0076], “A first pattern of regions where high light emission is expected may be computed assuming a first hypothetical position of a vehicle 9 on a road. The first hypothetical position may correspond to a position on a first lane 75. A second pattern of regions where high light emission is expected may be computed assuming a second hypothetical position of the vehicle 9 on the road. The second hypothetical position may correspond to a position on a second lane 76”; [Par. 0078], “The first pattern and the second pattern may respectively be compared to the image data 50 to determine for which hypothetical position there results a computed light pattern which matches the detected light in the image data 50 to a higher degree. The vehicle position may thereby be determined with greater accuracy. For illustration, it may be determined that the vehicle 9 is located on a certain lane 75 of plural different lanes 75, 76” This is interpreted as the image 50 is captured as the vehicle is moving along road. The first and second street light patterns indicate forward direction or transverse direction of a plurality of lanes on the road. By matching the image 50 and street light pattern, it could accurately determine position of the vehicle on the road (lanes).)

	
	Therefore, amended claim 7 has not overcome the teaching of the combination of Strassenburg-Kleciak and Rohani.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

As per claim 11,
Line 3, “a first means for detecting surroundings data values”
Line 6 – 7, “a second means for determining a pattern, as a function of the at least two surroundings features”
Line 8, “a third means for reading in map data values, wherein the map data values represent a map”
Line 11, “a fourth means for determining the highly precise position of the automated vehicle”
Line 13 – 14, “a fifth means for operating the automated vehicle, as a function of the highly precise position”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “first means” is described as an apparatus/device implemented by a processor, (Specification, [Page 8, line 1 – 2], “The first apparatus/device furthermore include a processing unit  (processor, working memory, hard drive, software)”)

The “second means” is implemented by a processor. (Specification, [Page 8, line 11- 14], “Second apparatus/device 112 for determining 320 a pattern, as a function of the at least two surroundings features 221, 222, are configured as a processing unit (processor, working memory, hard drive, software)”)

The “third means” is described as a storage medium. (Specification, [Page 8, line 29 – 30 and page 9, line 1], “Third apparatus/device 113 for reading in 330 map data values 30are configured as a data interface, for example, which includes8 a storage medium for storing the map data values”)

The “fourth means” is described as a processing unit and is implemented by a processor. (Specification, [Page 9, line 16 – 20], “Fourth apparatus/device 114 for determining 340 highly precise 15position 210, proceeding from a comparison of the pattern to the reference pattern, are configured as a control unit and/or a processing unit, for example, which include, for example, a 

The “fifth means” is described as a control unit and is implemented by a processor. (Specification, [Page 9, line 16 – 23], “a control unit and/or a processing unit, for example, which include, for example, a processor, a working memory and a hard disk and suitable software for determining 340 a highly precise position 210 of20 automated vehicle 200. Fifth apparatus/device 115 for operating 350 automated vehicle 200, as a function of highly precise position 210, are configured as a control unit

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7, 9 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rohani et al. (Publication US 20170307746 A1; hereafter Rohani) in view of Strassenburg-Kleciak, Marek (Publication No. US 20160097644 A1; hereafter Strassenburg-Kleciak).
Regarding to claim 7, Rohani teaches A method for determining a highly precise position and for operating an automated vehicle [Par. 0002], “At least some example embodiments relate to sensing of an environment using radar and localization of a ground-based vehicle or moving object within an environment, for autonomous vehicle applications”), the method comprising: 
detecting surroundings data values, wherein the surroundings data values represent surroundings of the automated vehicle; ([Par. 0024], “The relative position of the vehicle may also be generated based on a real-time map generated from radar data and one or both of a LIDAR system or vision system”; [Par. 0025], “Radar mapping systems use radio waves to determine the range, angle or velocity of objects or environment. Radar systems are often composed of a transmitter that emits radio waves (radar signals) in specified directions. When these come into contact with an object, some are reflected or scattered in many directions, and some are reflected back towards the transmitter. The radar system also includes a receiver that may be in the same location as the transmitter, and which captures the radar signals reflected by the environment” wherein the radar data detects environment surrounding the vehicle including stationary objects and moving objects.)
determining a pattern, as a function of the at least two surroundings features; ([Par. 0024], “The relative position of the vehicle may also be generated based on a real-time map generated from radar data and one or both of a LIDAR system or vision system” wherein the “real-time map generated from radar data” reads on the “pattern.” wherein the radar data detects environment surrounding the vehicle including stationary objects and moving objects)
reading in map data values, wherein the map data values represent a map, the map represents at least the surroundings of the automated vehicle, and/or the map encompasses a reference pattern; (Fig. 3 – 5, 8, [Par. 0024], “mapping data collected using radar is compared to a reference map to generate a position of the vehicle within an environment. The relative position of the vehicle may also be generated based on a real-time map generated from radar data and one or both of a LIDAR system or vision system. The reference map may be a unified map which comprises radar data combined with one or more of LIDAR and vision system based map data to create enhanced or unified map data”)
determining the highly precise position of the automated vehicle, by comparing the pattern to the reference pattern; ([Par. 0038], “radar map data gathered directly from radar system 102 may be combined with one or both of LIDAR map data and vision map data obtained by map data integration system 110 from an indirect map data source such as a commercial map data repository rather than directly from LIDAR system 104 or vision system 106. In some example embodiments, only radar data may be collected using radar system 102 which may compared to a reference map to enable localization of the vehicle within the environment”)
operating the automated vehicle, as a function of the highly precise position. ([Par. 0058], “using the method, the localization data obtained at step 912 maybe used in applications such as autonomous vehicles”)

	Rohani teaches to determine a highly precise position of a vehicle by comparing real-time captured data of surroundings with a reference map as described above, but does not explicitly disclose the at least two surrounding features are configured as light sources; determining a color gradient and/or a brightness profile of the at least two surroundings features; comparing variables of lengths, angles, and/or radii which the pattern has to corresponding variables of the reference pattern; wherein the highly precise position is determined based on the variables and/or an orientation of the pattern compared to the reference pattern, a distance and/or an orientation of the automated vehicle, proceeding from at least one position of the at least two surroundings features.

	However Strassenburg-Kleciak teaches the at least two surrounding features are configured as light sources; ([Par. 0077 – 0078], “the first pattern may correspond to the pattern of light source locations shown by image regions 71 in FIG. 7. The second pattern may correspond to the pattern of light source locations shown by image regions 72 in FIG. 8. The first pattern and the second pattern may respectively be compared to the image data 50 to determine for which hypothetical position there results a computed light pattern which matches the detected light in the image data 50 to a higher degree.” Wherein the pattern of street lights captured in image data 50 will be compared with the first pattern and second pattern of the light sources.)  
determining a color gradient and/or a brightness profile of the at least two surroundings features; [Fig. 8, Par. 0080], “the brightness values in image regions 71 may be summed up or integrated to determine a quantifier for a matching between the expected light pattern with regions 71 and the detected light pattern for one hypothetical vehicle position. The brightness values in image regions 72 may be summed up or integrated to determine a quantifier for a matching between the expected light pattern with regions 72 and the detected light pattern for another hypothetical vehicle position.” Where this is interpreted as the brightness of the pattern of street light captured in image data 50 will be determined, and then will be match with expected light pattern with regions 72.)

comparing variables of lengths, angles, and/or radii which the pattern has to corresponding variables of the reference pattern; ([0111], “The street lighting data respectively includes position data 12, 13 and height data 14. The street lighting data includes type data 15 indicative of a type of the respective street light. Additional parameters may be stored in the street lighting data for at least some of the types of street lights.”; [Par. 0114], “The street lighting data 103 may include additional parameters. For illustration, street lights which emit light in a downward beam cone are frequently mounted on a post which has a laterally extending arm, as illustrated in FIG. 5. The parameters stored in the parameter data 16 may specify a length and/or direction of the arm” wherein the surrounding features in image 50 will be matched with reference pattern which will consider length, height, direction parameters of the reference pattern.)
the highly precise position is determined based on the variables and/or an orientation of the pattern compared to the reference pattern ([Par. 0078],”The first pattern and the second pattern may respectively be compared to the image data 50 to determine for which hypothetical position there results a computed light pattern which matches the detected light in the image data 50 to a higher degree. The vehicle position may thereby be determined with greater accuracy”; [0111], “The street lighting data respectively includes position data 12, 13 and height data 14. The street lighting data includes type data 15 indicative of a type of the respective street light. Additional parameters may be stored in the street lighting data for at least some of the types of street lights.”), a distance and/or an orientation of the automated vehicle, proceeding from at least one position of the at least two surroundings features. (Refer to figure 7 – 9, the image data 50 is compared to the first and second street light pattern to determine vehicle position as the vehicle is traveling along the road. [Par. 0076], “A first pattern of regions where high light emission is expected may be computed assuming a first hypothetical position of a vehicle 9 on a road. The first hypothetical position may correspond to a position on a first lane 75. A second pattern of regions where high light emission is expected may be computed assuming a second hypothetical position of the vehicle 9 on the road. The second hypothetical position may correspond to a position on a second lane 76”; [Par. 0078], “The first pattern and the second pattern may respectively be compared to the image data 50 to determine for which hypothetical position there results a computed light pattern which matches the detected light in the image data 50 to a higher degree. The vehicle position may thereby be determined with greater accuracy. For illustration, it may be determined that the vehicle 9 is located on a certain lane 75 of plural different lanes 75, 76.” This is interpreted as the image data 50 is captured as the vehicle is moving along road. The first and second street light patterns indicate forward direction and transverse direction of a plurality of lanes on the road that the vehicle is traveling. By matching the image 50 and street light pattern, it could accurately determine position of the vehicle on the road (two ways road).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Rohani to incorporate the teaching of Strassenburg-Kleciak. The modification would have been obvious because by configuring the surrounding features as light sources, the “results a computed light pattern which matches the detected light in the image data 50 to a higher degree. The vehicle position may thereby be determined with greater accuracy. For illustration, it may be determined that the vehicle 9 is located on a certain lane 75 of plural different lanes 75, 76” (Strassenburg-Kleciak, [Par. 0078]). And by matching the pattern of surrounding features with the reference pattern in consideration of orientation of the vehicle and variables regarding to the features, it allows a greater precision in locating the position of the vehicle. 

Regarding to claim 9, the combination of Rohani and Strassenburg-Kleciak teaches the method of claim 7.
Strassenburg-Kleciak further teaches wherein the map encompasses the reference pattern, as a function of a time of day, and/or as a function of a time of year, and/or as a function of a weather condition. 
([Par. 0039], “the map database stores street lighting data 11 which indicates positions at which street lights are installed. The street lighting data 11 also includes height data indicating a height at which a light source of the respective street light is installed. The street lighting data may include data indicating a pattern in which light is emitted by a street light for at least some of the street lights. The street lighting data is respectively configured such that it indicates a position of a light source of a street light in space, including information on a height at which the light source is located above ground”)

[Par. 0058], “In certain conditions, at least some of the street lights 51-57 are operated to emit light. These conditions may depend on time of day and/or weather conditions. The street lights 51-57 may be operated at night time. The street lights 51-57 may be operated when vision conditions are poor, for example when there is snowfall or fog” 

Where this is interpreted as the reference pattern of street light will be retrieved from the map database to match the time or weather condition when the pattern of the street light 51 – 57 of the surroundings is acquired)

Regarding to claim 10, the combination of Rohani and Strassenburg-Kleciak teaches the method of claim 7.
Strassenburg-Kleciak further teaches wherein the map data values are read in by receiving the map data values from an external server. ([Par. 0038], “The wireless receiver may be configured to receive information for updating the map database stored in the storage device 3. The wireless receiver may be configured to receive street lighting data over a wireless interface. The street lighting data may be buffered or stored at the navigation system 1. The vehicle interface may allow the processing device 2 to obtain information from other vehicle systems, e.g. vehicle status information. The vehicle interface may for example comprise a CAN (controller area network) or MOST (Media Oriented devices Transport) interface”)

Regarding to claim 11, Rohani teaches A device for determining a highly precise position and for operating an automated vehicle ([Par. 0002], “At least some example embodiments relate to sensing of an environment using radar and localization of a ground-based vehicle or moving object within an environment, for autonomous vehicle applications”)., the method comprising: 
a first means for detecting surroundings data values, wherein the surroundings data values represent surroundings of the automated vehicle, wherein the surroundings encompass at least two surroundings features; ([Par. 0024], “The relative position of the vehicle may also be generated based on a real-time map generated from radar data and one or both of a LIDAR system or vision system”; [Par. 0025], “Radar mapping systems use radio waves to determine the range, angle or velocity of objects or environment. Radar systems are often composed of a transmitter that emits radio waves (radar signals) in specified directions. When these come into contact with an object, some are reflected or scattered in many directions, and some are reflected back towards the transmitter. The radar system also includes a receiver that may be in the same location as the transmitter, and which captures the radar signals reflected by the environment” wherein the radar data detects environment surrounding the vehicle including stationary objects and moving objects.)
a second means for determining a pattern, as a function of the at least two surroundings features; ([Par. 0024], “The relative position of the vehicle may also be generated based on a real-time map generated from radar data and one or both of a LIDAR system or vision system” wherein the “real-time map generated from radar data” reads on the “pattern.” wherein the radar data detects environment surrounding the vehicle including stationary objects and moving objects)
a third means for reading in map data values, wherein the map data values represent a map, the map represents at least the surroundings of the automated vehicle, and/or the map encompasses a reference pattern; (Fig. 3 – 5, 8, [Par. 0024], “mapping data collected using radar is compared to a reference map to generate a position of the vehicle within an environment. The relative position of the vehicle may also be generated based on a real-time map generated from radar data and one or both of a LIDAR system or vision system. The reference map may be a unified map which comprises radar data combined with one or more of LIDAR and vision system based map data to create enhanced or unified map data”)
a fourth means determining the highly precise position of the automated vehicle, by comparing the pattern to the reference pattern; ([Par. 0038], “radar map data gathered directly from radar system 102 may be combined with one or both of LIDAR map data and vision map data obtained by map data integration system 110 from an indirect map data source such as a commercial map data repository rather than directly from LIDAR system 104 or vision system 106. In some example embodiments, only radar data may be collected using radar system 102 which may compared to a reference map to enable localization of the vehicle within the environment”)
a fifth means for operating the automated vehicle, as a function of the highly precise position. ([Par. 0058], “using the method, the localization data obtained at step 912 maybe used in applications such as autonomous vehicles”)

	Note that The first means, second means, third means, fourth means, fifth means are interpreted as implemented by processor and storage medium as described in 112f interpreted above. ([Par. 0028], “Map data integration system 110 includes a digital processor 112 that may include one or more digital processing units. Integration system 110 also includes memory 114 that has one or more transient and non-transient digital memory storage elements. Computer executable instructions 116 are stored in the memory 114 that configure the processor 112 and map data integration system 110 to perform the functions described in this document”)


the at least two surrounding features are configured as light sources; determining a color gradient and/or a brightness profile of the at least two surroundings features; comparing variables of lengths, angles, and/or radii which the pattern has to corresponding variables of the reference pattern; wherein the highly precise position is determined based on the variables and/or an orientation of the pattern compared to the reference pattern, a distance and/or an orientation of the automated vehicle, proceeding from at least one position of the at least two surroundings features.

	However Strassenburg-Kleciak teaches determining a color gradient and/or a brightness profile of the at least two surroundings features; [Fig. 8, Par. 0080], “the brightness values in image regions 71 may be summed up or integrated to determine a quantifier for a matching between the expected light pattern with regions 71 and the detected light pattern for one hypothetical vehicle position. The brightness values in image regions 72 may be summed up or integrated to determine a quantifier for a matching between the expected light pattern with regions 72 and the detected light pattern for another hypothetical vehicle position.” Where this is interpreted as the brightness of the pattern of street light captured in image data 50 will be determined, and then will be match with expected light pattern with regions 72.)

comparing variables of lengths, angles, and/or radii which the pattern has to corresponding variables of the reference pattern; ([0111], “The street lighting data respectively includes position data 12, 13 and height data 14. The street lighting data includes type data 15 indicative of a type of the respective street light. Additional parameters may be stored in the street lighting data for at least some of the types of street lights.”; [Par. 0114], “The street lighting data 103 may include additional parameters. For illustration, street lights which emit light in a downward beam cone are frequently mounted on a post which has a laterally extending arm, as illustrated in FIG. 5. The parameters stored in the parameter data 16 may specify a length and/or direction of the arm” wherein the surrounding features in image 50 will be matched with reference pattern which will consider length, height, direction parameters of the reference pattern.)
the highly precise position is determined based on the variables and/or an orientation of the pattern compared to the reference pattern ([Par. 0078],”The first pattern and the second pattern may respectively be compared to the image data 50 to determine for which hypothetical position there results a computed light pattern which matches the detected light in the image data 50 to a higher degree. The vehicle position may thereby be determined with greater accuracy”; [0111], “The street lighting data respectively includes position data 12, 13 and height data 14. The street lighting data includes type data 15 indicative of a type of the respective street light. Additional parameters may be stored in the street lighting data for at least some of the types of street lights.”), a distance and/or an orientation of the automated vehicle, proceeding from at least one position of the at least two surroundings features. (Refer to figure 7 – 9, the image data 50 is compared to the first and second street light pattern to determine vehicle position as the vehicle is traveling along the road. [Par. 0076], “A first pattern of regions where high light emission is expected may be computed assuming a first hypothetical position of a vehicle 9 on a road. The first hypothetical position may correspond to a position on a first lane 75. A second pattern of regions where high light emission is expected may be computed assuming a second hypothetical position of the vehicle 9 on the road. The second hypothetical position may correspond to a position on a second lane 76”; [Par. 0078], “The first pattern and the second pattern may respectively be compared to the image data 50 to determine for which hypothetical position there results a computed light pattern which matches the detected light in the image data 50 to a higher degree. The vehicle position may thereby be determined with greater accuracy. For illustration, it may be determined that the vehicle 9 is located on a certain lane 75 of plural different lanes 75, 76.” This is interpreted as the image data 50 is captured as the vehicle is moving along road. The first and second street light patterns indicate forward direction and transverse direction of a plurality of lanes on the road that the vehicle is traveling. By matching the image 50 and street light pattern, it could accurately determine position of the vehicle on the road (two ways road).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Rohani to incorporate the teaching of Strassenburg-Kleciak. The modification would have been obvious because by configuring the surrounding features as light sources, the “results a computed light pattern which matches the detected light in the image data 50 to a higher degree. The vehicle position may thereby be determined with greater accuracy. For illustration, it may be determined that the vehicle 9 is located on a certain lane 75 of plural different lanes 75, 76” (Strassenburg-Kleciak, [Par. 0078]). And by matching the surrounding features pattern with the reference pattern in consideration of orientation of the vehicle and variables regarding to the features, it allows a greater precision in locating the position of the vehicle. 

Regarding to claim 12, the combination of Rohani and Strassenburg-Kleciak teaches the device of claim 11.
Rohani further teaches detecting, via the first means, the surroundings data values, wherein the surroundings data values represent surroundings of the automated vehicle, wherein the surroundings encompass at least two surroundings features; ([Par. 0024], “The relative position of the vehicle may also be generated based on a real-time map generated from radar data and one or both of a LIDAR system or vision system”; [Par. 0025], “Radar mapping systems use radio waves to determine the range, angle or velocity of objects or environment. Radar systems are often composed of a transmitter that emits radio waves (radar signals) in specified directions. When these come into contact with an object, some are reflected or scattered in many directions, and some are reflected back towards the transmitter. The radar system also includes a receiver that may be in the same location as the transmitter, and which captures the radar signals reflected by the environment” wherein the radar data detects environment surrounding the vehicle including stationary objects and moving objects.)
determining, via the second means, the pattern, as the function of the at least two surroundings features; ([Par. 0024], “The relative position of the vehicle may also be generated based on a real-time map generated from radar data and one or both of a LIDAR system or vision system” wherein the “real-time map generated from radar data” reads on the “pattern.” wherein the radar data detects environment surrounding the vehicle including stationary objects and moving objects)
reading in, via the third means, map data values, wherein the map data values represent a map, the map represents at least the surroundings of the automated vehicle, and/or the map encompasses the reference pattern; (Fig. 3 – 5, 8, [Par. 0024], “mapping data collected using radar is compared to a reference map to generate a position of the vehicle within an environment. The relative position of the vehicle may also be generated based on a real-time map generated from radar data and one or both of a LIDAR system or vision system. The reference map may be a unified map which comprises radar data combined with one or more of LIDAR and vision system based map data to create enhanced or unified map data”)
determining, via the fourth means, the highly precise position of the automated vehicle, by comparing of the pattern to the reference pattern; ([Par. 0038], “radar map data gathered directly from radar system 102 may be combined with one or both of LIDAR map data and vision map data obtained by map data integration system 110 from an indirect map data source such as a commercial map data repository rather than directly from LIDAR system 104 or vision system 106. In some example embodiments, only radar data may be collected using radar system 102 which may compared to a reference map to enable localization of the vehicle within the environment”)
operating, via the fifth means, the automated vehicle, as the function of the highly precise position. ([Par. 0058], “using the method, the localization data obtained at step 912 maybe used in applications such as autonomous vehicles”)

	Note that The first means, second means, third means, fourth means, fifth means are interpreted as implemented by processor and storage medium as described in 112f interpreted above. ([Par. 0028], “Map data integration system 110 includes a digital processor 112 that may include one or more digital processing units. Integration system 110 also includes memory 114 that has one or more transient and non-transient digital memory storage elements. Computer executable instructions 116 are stored in the memory 114 that configure the processor 112 and map data integration system 110 to perform the functions described in this document”)

Strassenburg-Kleciak further teaches determining a color gradient and/or a brightness profile of the at least two surroundings features; [Fig. 8, Par. 0080], “the brightness values in image regions 71 may be summed up or integrated to determine a quantifier for a matching between the expected light pattern with regions 71 and the detected light pattern for one hypothetical vehicle position. The brightness values in image regions 72 may be summed up or integrated to determine a quantifier for a matching between the expected light pattern with regions 72 and the detected light pattern for another hypothetical vehicle position.” Where this is interpreted as the brightness of the pattern of street light captured in image data 50 will be determined, and then will be match with expected light pattern with regions 72.)

comparing variables of lengths, angles, and/or radii which the pattern has to corresponding variables of the reference pattern; ([0111], “The street lighting data respectively includes position data 12, 13 and height data 14. The street lighting data includes type data 15 indicative of a type of the respective street light. Additional parameters may be stored in the street lighting data for at least some of the types of street lights.”; [Par. 0114], “The street lighting data 103 may include additional parameters. For illustration, street lights which emit light in a downward beam cone are frequently mounted on a post which has a laterally extending arm, as illustrated in FIG. 5. The parameters stored in the parameter data 16 may specify a length and/or direction of the arm” wherein the surrounding features in image 50 will be matched with reference pattern which will consider length, height, direction parameters of the reference pattern.)
the highly precise position is determined based on the variables and/or an orientation of the pattern compared to the reference pattern ([Par. 0078],”The first pattern and the second pattern may respectively be compared to the image data 50 to determine for which hypothetical position there results a computed light pattern which matches the detected light in the image data 50 to a higher degree. The vehicle position may thereby be determined with greater accuracy”; [0111], “The street lighting data respectively includes position data 12, 13 and height data 14. The street lighting data includes type data 15 indicative of a type of the respective street light. Additional parameters may be stored in the street lighting data for at least some of the types of street lights.”), a distance and/or an orientation of the automated vehicle, proceeding from at least one position of the at least two surroundings features. (Refer to figure 7 – 9, the image data 50 is compared to the first and second street light pattern to determine vehicle position as the vehicle is traveling along the road. [Par. 0076], “A first pattern of regions where high light emission is expected may be computed assuming a first hypothetical position of a vehicle 9 on a road. The first hypothetical position may correspond to a position on a first lane 75. A second pattern of regions where high light emission is expected may be computed assuming a second hypothetical position of the vehicle 9 on the road. The second hypothetical position may correspond to a position on a second lane 76”; [Par. 0078], “The first pattern and the second pattern may respectively be compared to the image data 50 to determine for which hypothetical position there results a computed light pattern which matches the detected light in the image data 50 to a higher degree. The vehicle position may thereby be determined with greater accuracy. For illustration, it may be determined that the vehicle 9 is located on a certain lane 75 of plural different lanes 75, 76.” This is interpreted as the image data 50 is captured as the vehicle is moving along road. The first and second street light patterns indicate forward direction and transverse direction of a plurality of lanes on the road that the vehicle is traveling. By matching the image 50 and street light pattern, it could accurately determine position of the vehicle on the road (two ways road).)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668